Citation Nr: 1026893	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran testified at a hearing 
before the Board in July 2007.  A transcript of the hearing is in 
the record.

In November 2009, the Veteran indicated that he wanted a 
videoconference Board hearing, however the Veteran was afforded a 
Travel Board hearing in July 2007 on the issues currently on 
appeal and another Board hearing does not need to be scheduled. 

On VA examination in September 2009, the Veteran told the 
examiner that he was only claiming service connection for his 
left knee.  A report of contact in January 2010, documented the 
Veteran's confirmation that he was claiming service connection 
for injury to the left leg and not the right leg.  

In June 2009 the Board remanded the issues for further 
development.  In January 2010 the Board sought an advisory 
medical opinion from the Veterans Health Administration (VHA), 
which has been obtained and associated with the record.

In July 2010, additional evidence was received and the Veteran 
waived RO review of the newly submitted evidence.  


FINDINGS OF FACT

1.  The Veteran has a low back disability that is causally or 
etiologically related to service.  


2.  The Veteran has a left knee disability that is causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  
1.	
2.  A left knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in February 2004 and March 2006 
regarding the Veteran's service connection claims.  The Veteran 
was notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical record.  
The notice included the provisions for disability ratings and for 
the effective date of the claims, that is, the date of receipt of 
the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided substantial 
content-complying VCAA notice in March 2006, the claims of 
service connection were readjudicated as evidenced by the 
supplemental statements of the case, dated in May 2006 and 
October 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, VA records, private medical records, afforded the 
Veteran a VA examination in September 2009 and obtained a VHA 
opinion dated in February 2010.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, including spondylosis, and degenerative joint 
disease, if the disability is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts

The service treatment records contain no complaint, finding, 
history, or treatment for a low back disability and left knee 
disability.  On the preinduction report of medical history in May 
1964, the Veteran indicated he had joint pain and leg cramps, 
however on the induction examination in May 1965 there is no 
indication of a low back or left knee abnormality.  The 
separation examination in April 1967 also does not indicate a low 
back disability or left knee disability.  

In the claim received in January 2004, the Veteran indicated he 
has had low back pain during his service in Vietnam.  In his 
notice of disagreement received in January 2005 and Form 9 Appeal 
received in February 2006, the Veteran stated that he injured his 
low back and left knee when he fell on a rainy street while 
running in formation during basic training in 1965.  He claimed 
he reinjured his back while carrying supplies up six flights of 
stairs in Vietnam in 1966 and contended he reinjured his left 
knee paying basketball in February 1967.  In his Form 9 Appeal, 
the Veteran indicated that he was not treated for his back or 
knee during service because he feared if he went to sick call he 
would have to restart his basic training.  He also indicated that 
during his security duty as a military policeman he had daily low 
back pain.  In his Form 9 Appeal the Veteran also noted that in 
1975 he felt back pain while playing softball, in December 1990 
twisted his knee, had left knee surgery in 1991 and in 1995 
reinjured his lower back while lifting.  He contended that his 
initial fall during basic training and lack of subsequent 
treatment are the major reasons for his low back and left knee 
disabilities.  

The Veteran testified at a Board hearing in July 2007 that his 
knee and back problems were caused by a combination of a couple 
of falls during service and indicated he twisted his left knee 
while playing basketball in service.  The Veteran stated that 
after service he worked with the Nebraska State Patrol for thirty 
four years.  He noted that he had back problems in the early 
1970s, had back surgery in 1980 and started having knee problems 
a few years after service.  Buddy statements from fellow 
servicemen, R.J.Z. dated in February 2006 and R.P.G. dated in 
June 2007 indicate that the Veteran fell and injured his back and 
knee during service while carrying heavy supplies up a flight of 
stairs.  R.P.G. indicated that he witnessed the injury.  A 
statement from T.M.S. dated in June 2006 notes the Veteran had a 
history of back and knee injuries in service and twisted his left 
knee while playing basketball with him.  Lay statements from the 
Veteran's relatives, to include a letter from his spouse dated in 
February 2006 and siblings from June 2006 to August 2006, 
indicate that during service the Veteran in letters and 
conversations informed them that he injured his back and knee 
when he fell in a speed march during basic training, as well as 
while carrying heavy supplies up a flight of stairs and hurt his 
left knee playing basketball.  The Veteran's spouse stated that 
he has had continual problems with his left knee since discharge 
from service.  

VA progress notes dated in May 2003, show the Veteran had lumbar 
fusion in 1985 and arthroscopic knee surgery with some removal of 
cartilage in 1993.  Private medical records in April 1994 
indicate that the Veteran had low back pain for several weeks, 
noting that he was doing sit-ups to prepare for Highway Patrol 
fitness and had soreness in his low back at the site of the 
previous laminectomy scar.  Private records show that in January 
1999, the Veteran while working as a highway patrolman slipped on 
ice and strained his back.  His diagnosis was lumbar 
radiculopathy.  A private MRI in January 1999 provided an 
impression of multilevel spondylitic disease, most advanced at 
L5/S1 and status post leftward hemilaminectomy at L5/S1.  VA 
progress notes in December 2004 show the Veteran had leg cramps.  
A private examiner in June 2007 indicated that the Veteran had 
osteoarthritic changes in his left knee.  She noted that the 
injuries during service could have given the Veteran some pre-
existing trauma to the knee, predating his injury in 1991.

On VA examination in September 2009, the Veteran complained of 
daily low back pain and daily left knee pain.  He provided a 
history of back pain whenever he was lifting or twisting shortly 
after separation from service.  He indicated that in the early 
1970s he had radiating back pain while playing baseball at a 
family reunion.  He noted he was hospitalized at the Sidney 
Nebraska Hospital for back pain at that time and in 1980 
underwent lumbar surgery for a herniated disk.  In 1990 the 
Veteran stepped in a hole and twisted his left knee and underwent 
an arthroscopy.  The Veteran indicated that the doctor told him 
that there was evidence of an old injury.  The examiner noted 
that in November 2008 an arthroscopy showed severe chondromalacia 
and severe degenerative tearing of the medial meniscus.  The 
Veteran underwent a partial medial meniscectomy and 
chondroplasty.  

The VA examination in September 2009 provides a diagnosis of 
degenerative joint disease and chondromalacia patella of the left 
knee and degenerative joint disease and degenerative disk disease 
of the thoracolumbar spine with operative treatment.  The 
examiner concluded that an opinion cannot be offered without 
speculation as to whether the Veteran's low back disability and 
left knee disability are related to service because the first 
post-service medical evidence documenting the disabilities is 
dated twenty years after the Veteran was discharged from service.  

VA x-ray in September 2009 of the left knee shows tricompartment 
osteoarthrosis, with chondrocalcinosis and joint effusion and 
enthesopathy involving the suprapatellar tendon in the left knee.  
VA x-ray in September 2009 of the lumbar spine shows moderate to 
severe degenerative disc disease at L5-S1 and mild to moderate 
multilevel degenerative disc disease at the other thoracic and 
lumbar levels.  

A VHA opinion was obtained in February 2010.  The examiner, an 
orthopedic surgeon, noted the Veteran's reported history shows he 
injured his back and left knee when he fell while running in 
formation in 1965, reinjured his lower back in 1966 when he fell 
carrying boxes up a flight of stairs and twisted his left knee 
playing basketball.  The examiner found it noteworthy that the 
Veteran did not seek medical care, was discharged from service 
with no disabilities or injuries noted and had a thirty four year 
career as a state highway patrol officer and passed physical 
fitness tests for that job which entailed a running requirement.  
The examiner indicated that the record shows the Veteran led a 
normal life through the remainder of the 1960s and part of the 
1970s, being able to participate in athletic activities.  The 
examiner noted that as the Veteran did not have problems with his 
back until the early 1970s, there is no association between the 
claimed injuries in service with the occurrence of symptoms that 
continued up to 1980 when the Veteran underwent surgery for a 
herniated lumbar disk.  The examiner commented that in the 
Veteran's line of work in law enforcement, it was conceivable and 
documented that he had injuries to his back and left knee 
subsequent to service.  

As for the left knee, the examiner noted that it was arthroscoped 
in 2008, forty three years after service, when the Veteran was 
sixty five years old and was found to have degenerative joint 
disease of the left knee with a torn meniscus and abraded 
cartilage.  The examiner noted that degenerative joint disease of 
the spine and knees in sixty five year old men who have worked in 
a vigorous career such as law enforcement is very common.  The 
examiner concluded that the affliction would more likely be 
related to thirty four years of law enforcement duty than to 
injuries which required no medical treatment sustained while on 
active duty playing basketball and from a ground level fall when 
the Veteran was twenty three year and twenty four years of age.  
The examiner found it reasonable to assume that the knee and back 
injuries sustained in the military could have healed when the 
Veteran was in his early to mid twenties because the Veteran left 
the military and went into a very active profession, played 
sports, had a documented five year hiatus of back problems and 
did not have any surgery until approximately fifteen years after 
service.  The examiner indicated that the evidence supports the 
contentions that the injuries the Veteran sustained in service 
healed, he could have sustained repeated injuries that led to his 
back surgery and subsequent knee surgery and he conceivably could 
have had back degeneration and knee degeneration without service 
in the military based on his thirty four year history of law 
enforcement activities.  

The examiner concluded that the Veteran's low back degenerative 
joint disease and left knee degenerative joint disease are not 
directly or causally related to his two years of military service 
as his injuries seemed to be typical of basic training, sprains 
and low grade inflammatory condition which seemed to heal and did 
not require medical attention in the military.  

Private opinions dated in June 2010 were received by the Board in 
July 2010 from a Registered Nurse and the Veteran's Physical 
Therapist.  The Registered Nurse indicated that she worked for 
Dr. L.S.O. from 1966 to 1998.  She stated that the Veteran in 
1968 was treated by Dr. L.S.O. for low back pain and later for 
his left knee.  She noted that they were aware of the Veteran's 
injuries in service, the doctor advised the Veteran to go through 
physical therapy and he eventually had to have surgery on his 
back and left knee.  The Registered Nurse was of the opinion that 
the Veteran's low back and left knee conditions are more likely 
than not related to his falls during active duty service.  

The Veteran's Physical Therapist indicated that he met him in the 
late 1960s, after the Veteran was referred to him by Dr. L.S.O. 
for acute low back pain.  During his initial interview, the 
Veteran told him that he injured his low back and left knee 
during service.  The Physical Therapist noted that he treated the 
Veteran for several years and Dr. L.S.O. eventually had to refer 
him to a specialist and surgery was performed.  He concluded that 
the Veteran's low back and left knee are more likely than not 
related to his falls during military service.  

Analysis

In this case, while service treatment records do not indicate a 
low back disability and a left knee disability, credible and 
competent lay evidence has established that the Veteran sustained 
injuries to his low back and left knee during service.  As for 
the etiology of the Veteran's current low back disability and 
left knee disability, the Board is of the opinion that the 
evidence supportive of the claim is at least in equipoise with 
that against the claim.  The medical evidence of record 
addressing causation consists of the VA opinion in September 
2009, the private opinion in June 2007, the VHA opinion in 
February 2010 and private opinions in June 2010.  The VA opinion 
in September 2009 was speculative and the examiner was unable to 
address the etiology of the low back disability and left knee 
disability.  The VHA opinion in February 2010 found that the low 
back disability and left knee disability were not due to the in-
service injuries as the injuries appeared to heal because the 
Veteran did not seek medical treatment.  The VHA examiner 
attributed the low back and left knee disabilities to age and 
vigors associated with the Veteran's thirty four year career in 
law enforcement.  A private examiner in June 2007 noted that the 
injuries during service certainly could have given the Veteran 
some preexisting trauma to the knee, predating his injury in the 
1990s.  The private opinions dated in June 2010 from the 
Registered Nurse and Physical Therapist indicate that the Veteran 
sought treatment for his low back and left knee shortly after 
service and relate his current low back disability and left knee 
disability to injuries in service.  Therefore, under the facts 
and circumstances of this case, and in giving the Veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Hence, service 
connection is warranted for a low back disability and left knee 
disability.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


